Proposed Amendment

1. (Proposed Amendment) A transceiver of a lidar system configured to:
transmit at least two pulses for an object pixel within a field-of-view of the lidar system by emitting a first pulse from the at least two pulses with less energy than other pulses of the at least two pulses;
receive, using a photodetector configured to sense reflections of the at least two pulses, a first return pulse for the object pixel as a reflection of the first pulse, the first return pulse being reflected by an object within the field-of-view of the lidar system;
adjust, based on an amount of energy of the first return pulse, a bias voltage of the photodetector before receiving one or more other return pulses for the object pixel as reflections of the other pulses by the object; and
output, to a processor of the lidar system, at least two return pulses including the first return pulse for the object pixel and the one or more other return pulses for the object pixel.

/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424